       Case 4:19-cv-01106 Document 50 Filed on 10/18/19 in TXSD Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 PATRICK HENRY MURPHY, JR.,                       §
      Plaintiff,                                  §
                                                  §
 v.                                               §     CIVIL ACTION NO. 4:19-cv-1106
                                                  §
 BRYAN COLLIER, Executive Director                §
 of the Texas Department of Criminal              §
 Justice, LORIE DAVIS, Director of                §
 the Texas Department of Criminal                 §
 Justice–Correctional Institutions                §
 Division, and BILLY LEWIS,                       §
 Warden of the Huntsville Unit,                   §
          Defendants.                             §

      DEFENDANTS COLLIER, DAVIS, AND LEWIS’S BRIEF REGARDING JURISDICTION
                          IN RESPONSE TO ECF NO. 45


        The Court has requested briefing regarding jurisdictional issues that may prevent or limit this

Court from adjudicating the claims at issue in the instant lawsuit. ECF No. 45. The Court’s order

sufficiently describes the procedural posture of the instant lawsuit, along with Murphy’s proceedings

in the Supreme Court, and the State’s setting of a new execution date.

        In addition to the various matters described in the Court’s order for briefing, Murphy has filed

a subsequent application for a post-conviction writ of habeas corpus in the state district court and in

the Texas Court of Criminal Appeals. In his latest habeas application and motion for stay filed in the

state court, Murphy asserts that he should be granted a stay of execution to allow him to litigate his

§ 1983 claims to resolution.

  I.      Neither Murphy’s Petition for Certiorari in the U.S. Supreme Court nor His State
                     Habeas Action Affect This Court’s Jurisdiction.

        Briefing is now complete on Murphy’s petition for writ of certiorari. The case has been set for

conference before the Supreme Court on November 1, 2019, which should result in a decision from

the Court on or before November 4, 2019. The Supreme Court’s decision cannot reach the merits of
       Case 4:19-cv-01106 Document 50 Filed on 10/18/19 in TXSD Page 2 of 4



Murphy’s § 1983 claims.

        The Supreme Court’s jurisdiction is limited to review of a lower court’s judgment. 28 U.S.C.

§ 1254(1). There is no judgment from a district or appellate court relating to the merits of Murphy’s

religious claims. There is no appellate record containing any evidence that an appellate court could

consider to reach the merits of Murphy’s claims. The sole issue within the Supreme Court’s jurisdiction

is the propriety of Murphy’s request for a stay of execution. If Murphy is successful, the Supreme

Court will vacate the lower courts’ decision that denied his stay. If Murphy is unsuccessful, the

Supreme Court will simply deny his petition. The Supreme Court’s consideration of the propriety of

the stay is not dependent on a determination of the merits of Murphy’s § 1983 claims. Although

Murphy has briefed the merits of his § 1983 claims in his Supreme Court briefing, the Supreme Court

lacks jurisdiction to consider them. Murphy’s Supreme Court briefing is silent as to argument or

authority to bring the merits of his § 1983 claims within the Supreme Court’s jurisdiction.

 II.     This Court has Exclusive Jurisdiction Over Murphy’s § 1983 and RLUIPA Claims.

        The basis for Murphy’s request for a stay of execution was and continues to be his unresolved

§ 1983 lawsuit. The only court with jurisdiction to rule on the merits of Murphy’s § 1983 claims is this

Court. All other courts in which Murphy has filed applications and petitions can only reach so far as

granting or denying him a stay of execution to await this Court’s decision. It would be disingenuous

for Murphy to now urge this Court to delay adjudicating the instant lawsuit after moving for a stay of

execution to give him time to resolve his lawsuit.

        Delaying this lawsuit would place the State and the parties in an endless loop—Murphy’s

execution has been delayed to await a decision in his federal lawsuit, and the federal lawsuit would be

delayed to await a decision in Murphy’s motions to stay his execution.

        A decision in the Supreme Court, whether in Murphy’s favor or not, will have no precedence

on this Court’s decisions. Nor could a decision in the state court habeas matter affect this Court’s


                                                     2
      Case 4:19-cv-01106 Document 50 Filed on 10/18/19 in TXSD Page 3 of 4



jurisdiction or jurisprudence. The only outcome that could affect this Court’s jurisdiction is if Mr.

Murphy’s execution is carried out and the § 1983 claims in this lawsuit become moot. In light of

Murphy’s repeated requests for time to adjudicate his § 1983 lawsuit, this Court should move forward

with its consideration of the pending dispositive motions. Although not binding, it is telling that Judge

Lake set this case on an expedited schedule despite Murphy’s ongoing petition for writ of certiorari.

                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General

                                        DARREN L. MCCARTY
                                        Deputy Attorney General for Civil Litigation

                                        SHANNA E. MOLINARE
                                        Chief, Law Enforcement Defense Division

                                        /s/ Leah O’Leary
                                        LEAH O’LEARY
                                        Assistant Attorney General
                                        Attorney in Charge
                                        Texas Bar No. 24079074
                                        Southern District No. 1563191
                                        Leah.Oleary@oag.texas.gov

                                        AMY L. PRASAD
                                        Assistant Attorney General
                                        Co-Counsel
                                        Texas Bar No. 24037295
                                        Southern District No. 563045
                                        Amy.Prasad@oag.texas.gov

                                        Law Enforcement Defense Division
                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548
                                        Austin, Texas 78711-2548
                                        (512) 463-2080 / Fax (512) 370-9918

                                        ATTORNEYS FOR DEFENDANTS
                                        COLLIER, DAVIS, AND LEWIS
                                                   3
      Case 4:19-cv-01106 Document 50 Filed on 10/18/19 in TXSD Page 4 of 4



                               NOTICE OF ELECTRONIC FILING

       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have electronically

submitted for filing a true and correct copy of the foregoing in accordance with the Electronic Case

Files system of the Southern District of Texas, on October 18, 2019.


                                               /s/ Leah O’Leary
                                               LEAH O’LEARY
                                               Assistant Attorney General


                                   CERTIFICATE OF SERVICE

       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that a true and correct copy

of the foregoing has been served on all attorneys of record by electronic notification through the ECF

system for the Southern District of Texas on October 18, 2019, to:

       David R. Dow
       ddow@central.uh.edu
       Jeffrey R. Newberry
       jrnewber@central.uh.edu
       Attorneys for Plaintiff Murphy

                                               /s/ Leah O’Leary
                                               LEAH O’LEARY
                                               Assistant Attorney General




                                                  4
